955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RESTONEY ROBINSON, Plaintiff-Appellant,v.Officer BUTCHER;  David Reynolds, Sergeant;  Aaron J.Johnson;  Midas Mattews, Secretary, Defendants-Appellees.
No. 91-7351.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.   Richard C. Erwin, Chief District Judge.  (MISC-91-114)
Restoney Robsinson, appellant pro se.
M.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Restoney Robinson appeals from the district court's order enforcing a previously entered pre-filing injunction and refusing to allow him to file his 42 U.S.C. § 1983 (1988) complaint.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.   Robinson v. Butcher, No. MISC-91-114 (M.D.N.C. Nov. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.